DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 15/813,113 (“the ‘113 application”) in view of U.S. Patent Application Publication 2017/0293851 by Chawla et al. (“Chawla”). 

15813113
16399676
7. A computer program product, the computer program product comprising a computer readable storage medium having 
1. A method, comprising:
under control of a personal cognitive agent, creating an association with an entity and a personalized embodied cognition manager that includes an object instance registry, wherein the personal cognitive agent comprises a virtual personal cognitive assistant, and wherein the object instance registry stores embodied cognition object instances;
under control of a personal cognitive agent, creating, with a processor of a computer, an association with an entity and a personalized embodied cognition manager that includes an object instance registry, wherein the personal cognitive agent comprises a virtual personal cognitive assistant, and wherein the object instance registry stores embodied cognition object instances;
providing a cognitive assistant agent for a domain that is associated with the embodied cognition object instances stored in the object instance registry; 
providing a cognitive assistant agent for a domain that is associated with the embodied cognition object instances stored in the object instance registry;
receiving input from the entity for a first object instance of the embodied cognition object instances; receiving input from the entity for a second object instance of the embodied cognition object instances; 
receiving input from the entity for a first object instance of the embodied cognition object instances; receiving input from the entity for a second object instance of the embodied cognition object instances;

identifying a goal based on the input; and 
providing the first object instance and the second object instance with instructions to meet the goal based on the input, wherein the first object instance and the second object instance execute the instructions; and 
coordinating interaction of the cognitive assistant agent, the first object instance, and the second object instance by: 
identifying a goal based on the input; and providing the first object instance and the second object instance with instructions to meet the goal based on the input, wherein the first object instance and the second object instance execute the instructions; and
providing a response to the input with an indication of the goal.
providing a response to the input with an indication of the goal.


	As shown in the table above, the ‘676 application does not expressly claim A method. However, this is taught by Chawla. See Chawla, Fig. 12, depicting a method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of ‘676 with Chawla’s product in order to distribute, exchange, and execute and is known by those of ordinary skill in the art. 
Independent claim 13 is similar to independent claim 7. The ‘676 application does not expressly claim: A computer system, comprising: one or more processors, one or more computer-readable memories and one or more computer-readable, tangible storage devices; and program instructions, stored on at least one of the one or more computer-readable, tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, to perform operations. However, this is taught by Chawla. See Chawla, Fig. 1, depicting processor 102, memory 112, storage 106, and instructions 118. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the system of ‘113 with Chawla’s method in order to provide a sequence of events for carrying out a task as is known by those of ordinary skill in the art.
Claims 2-5 are dependent upon claims 1. The remaining limitations of the dependent claims are identical to dependent claims 8-12 of the ‘113 application.
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 12, 13, and 18 of copending Application No. 15/813,116 (“the ‘116 application”) in view of Chawla. 

16399676
15813116
1. A method, comprising:
7. A computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor to perform operations comprising:
under control of a personal cognitive agent, creating, with a processor of a computer, an association with an entity and a personalized embodied cognition manager that includes an object instance registry, wherein the personal cognitive agent comprises a virtual personal cognitive assistant, and wherein the object instance registry stores embodied cognition object instances;

Garlan teaches wherein the object instance registry stores embodied cognition object instances; See Garlan, section 4.3.1, e.g. “The Task Manager acts as a directory facility for matching particular types of tasks to specialists that can be used to automate them.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the registry of the ‘116 application with Garlan’s directory facility in order to match a task with a specialist/object that can be used for automation, as suggested by Garlan (see section 4.3.1).
providing a cognitive assistant agent for a domain that is associated with the embodied cognition object instances stored in the object instance registry; 

receiving input from the entity for a first object instance of the embodied cognition object instances; receiving input from the entity for a second object instance of the embodied cognition object instances; 
receiving selection of a first cognitive assistant agent from a first domain and a second cognitive assistant agent from a second domain; receiving input from the entity;
The ‘116 application does not expressly claim using the input for an object instance. However, this is taught by Chawla. See Chawla, ¶ 0058, e.g. “As a result, users are able to interact with such cognitive applications by asking them questions and 
coordinating interaction of the cognitive assistant agent, the first object instance, and the second object instance by: 
identifying a goal based on the input; and 
providing the first object instance and the second object instance with instructions to meet the goal based on the input, wherein the first object instance and the second object instance execute the instructions; and 
identifying a goal based on the input; providing unified cognition by coordinating the first cognitive assistant agent of the first domain and the second cognitive assistant agent of the second domain to generate one or more actions to meet the goal; and
The ‘116 does not expressly claim “providing … instructions.” However, this is taught by Chawla. See ¶ 0284, e.g. “In various embodiments, the results of a cognitive personal assistant operation are provided to a cognitive application configured to automatically perform associated personal assistant task.” It would have been obvious 
providing a response to the input with an indication of the goal.
providing a response to the input with an indication of the goal.


6. The method of claim 1, wherein a Software as a Service (SaaS) is configured to perform computer program product operations.
12. The computer program product of claim 7, wherein a Software as a Service (SaaS) is configured to perform computer program product operations.


	As shown in the table above, the ‘116 application does not expressly claim A method. However, this is taught by Chawla. See Chawla, Fig. 12, depicting a method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of ‘676 with Chawla’s product in order to distribute, exchange, and execute and is known by those of ordinary skill in the art. 

This is a provisional nonstatutory double patenting rejection.

s 1 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 16/402,118 (“the ‘118 application”) in view of Chawla. The claims of the ‘118 are essentially the same as those of the ‘116 application as applied above. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0293851 by Chawla et al. (“Chawla”) in view of cited art of record “The RADAR Architecture for Personal Cognitive Asisstance” by Garlan et al. (“Garlan”).

	In regard to claim 1, Chawla discloses:
1. A method comprising: See Chawla, See Chawla, Fig. 12, depicting a method.
under control of a personal cognitive agent, See Chawla, Fig. 1, element 118 along with ¶ 0033, e.g. “CILS 118.”
creating, with a processor of a computer, an association with an entity and a personalized embodied cognition manager … See Chawla, Fig. 3 along with ¶ 0061, e.g. “In various embodiments, the client applications 302 include cognitive applications 304, which are implemented to understand and adapt to the user.” Also see ¶ 0064, e.g. “In various embodiments, the management console 312 is implemented to manage accounts and projects, along with user-specific metadata that is used to drive processes and operations within the cognitive platform 310 for a predetermined project.” Chawla does not expressly disclose a manager that includes an object instance registry. However, this is taught by Garlan. See Garlan, section 4.3.1, e.g. “The Task Manager acts as a directory facility for matching particular types of tasks to specialists that can be used to automate them.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chawla’s manager with Garlan’s directory facility in order to match a task with a specialist/object that can be used for automation, as suggested by Garlan (see section 4.3.1).
wherein the personal cognitive agent comprises a virtual personal cognitive assistant, and See Chawla, Fig. 16A, element 1602, e.g. “Cognitive Personal Assistant.”
wherein the object instance registry stores embodied cognition object instances; See Chawla, Fig. 4a, e.g. “Cognitive Applications 304”.
providing a cognitive assistant agent for a domain that is associated with the embodied cognition object instances stored in the object instance registry; See Chawla, Fig. 4a, elements 402-405, e.g. “Healthcare”, “Business Performance”, etc. Also see ¶ 0058, e.g. “In certain embodiments, cognitive applications powered by the CILS 118 are able to think and interact with users as intelligent virtual assistants.” Note that Garlan teaches the use of a specialist directory as cited above (see Garlan, section 4.3.1).
receiving input from the entity for a first object instance of the embodied cognition object instances; receiving input from the entity for a second object instance of the embodied cognition object instances; See Chawla, ¶ 0058, e.g. “As a result, users are able to interact with such cognitive applications by asking them questions and giving them commands.”
coordinating interaction of the cognitive assistant agent, the first object instance, and the second object instance by: See Chawla ¶ 0058 as cited above. Also see Garlan, p. 2, ¶ 1, e.g. “coordinating the use of multiple applications.”
identifying a goal based on the input; and See Chawla, Fig. 2, element 204, e.g. “Goal Optimization.” Also see Garlan, p. 2, ¶ 1, “high-level goals.”
providing the first object instance and the second object instance with instructions to meet the goal based on the input, wherein the first object instance and the second object instance execute the instructions; and See Chawla, ¶ 0284, e.g. “In various embodiments, the results of a cognitive personal assistant operation are provided to a cognitive application configured to automatically perform associated personal assistant task.”
providing a response to the input with an indication of the goal. See Chawla, Fig. 14, depicting an input response indicating a goal. Also see ¶ 0284, e.g. “In certain embodiments, the set of individual or composite cognitive insights may be provided to the user in the form of a cognitive insight summary.”

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chawla in view of Garlan as cited above, and further in view of U.S. Patent Application Publication 2009/0228407 by Ramesh et al. (“Ramesh”).

	In regard to claim 2, Chawla and Garlan do not expressly disclose the limitations of the claim. However, Ramesh teaches:
2. The method of claim 1, wherein the embodied cognition object instances comprise any of a speaker, a smart phone, a robot, and a smart car. See Ramesh, ¶ 0001, e.g. “mobile phones.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chawla’s applications with Ramesh’s mobile phones in order to host intelligent agents that provide timely and .

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chawla in view of Garlan as cited above, and further in view of U.S. Patent Application Publication 2018/0276005 by James (“James”).

	In regard to claim 3, Chawla and Garlan do not expressly disclose the claimed limitations. However, they are taught by James as follows:
3. The method of claim 1, further comprising: using a manifest file of the cognitive assistant agent to identify the embodied cognition object instances; and downloading the embodied cognition object instances from the cognitive assistant agent to the object instance registry. See James, Fig. 1, elements 122B and 124C along with ¶ 0028, e.g. “Assistant module 122B may access third party agent list 124C as part of a digital assistant service that digital assistant server 160 provides via network 130 (e.g., to computing device 110A). Agent list 124C may include a list of registered agents for the digital assistant service.” Also see ¶ 0020 and 0087, e.g. “In this example, in response to detecting the audible input, agent recommendation modules 182 retrieve data necessary for operating third party agent module 128A.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chawla’s applications with James’ server in order to provide services to a user as suggested by James (see ¶ 0027).

	In regard to claim 5, Chawla discloses:
5. The method of claim 1, further comprising: for each of the embodied cognition object instances, loading a cognition kernel; and downloading one or more cognitive modules into the cognition kernel. See James, Fig. 1, elements 110A and 110C, depicting loaded cognition modules 128. Also see ¶ 0024, e.g. “Computing device 110A may execute modules 120, 122A, 128Aa-Na, and 182A as virtual machines executing on underlying hardware. Modules 120, 122A, 128Aa-Na, and 182A may execute as one or more services of an operating system or computing platform. Modules 120, 122A, 128Aa-Na, and 182A may execute as one or more executable programs at an application layer of a computing platform.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chawla’s platform with James’ module loading in order to provide services to a user as suggested by James (see ¶ 0027).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chawla in view of Garlan and James as cited above, and further in view of Ramesh.

In regard to claim 4, Chawla, Garlan, and James do not expressly disclose the claimed limitations. However, they are taught by Ramesh as follows:
4. The method of claim 3, wherein the program code is executable by the at least one processor to perform operations comprising: configuring cognitive capabilities for each of the embodied cognition object instances. See Ramesh, ¶ 0044, e.g. “In yet another step 104, the distributed cognitive architecture may assess system capabilities of a current configuration. In still another step 105, the distributed cognitive architecture may evaluate a reconfiguration to increase capability.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chawla’s application operations with Ramesh’s configuration in order to increase capabilities as suggested by Ramesh.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chawla in view of Garlan and James as cited above, and further in view of U.S. Patent Application Publication 2010/0235307 by Sweeney et al. (“Sweeney”).

	In regard to claim 6, Chawla and Garlan do not expressly disclose the claimed limitations. However, they are taught by Sweeney as follows:
6. The method of claim 1, wherein a Software as a Service (SaaS) is configured to perform computer program product operations. See Sweeney, ¶ 0229, e.g. “SaaS.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chawla’s operations with Sweeney’s SaaS in order .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2017/0329867 by Lindsley. See ¶ 0313, 0323, and 0325-0326. Also see Fig. 17a, e.g. “composite cognitive insight broadly refers to a set of cognitive insights generated as a result of orchestrating a set of independent cognitive agents, referred to herein as insight agents.”
U.S. Patent Application Publication 2010/0250196 by Lawler See ¶ 0004, e.g. “Actions to achieve the result can be automatically performed and after completion (or based on other factors) the results can be presented to the user.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James D. Rutten/Primary Examiner, Art Unit 2121